t c memo united_states tax_court travis a mathis and bettina c jary-mathis petitioners v commissioner of internal revenue respondent docket nos filed date james frederick martens kelli h todd and jeffrey s taylor for petitioners roberta l shumway and bryan j dotson for respondent memorandum findings_of_fact and opinion goeke judge petitioners owned a cutting horse farm in florence texas they continued to operate the farm despite sustaining significant losses for each of the years of its existence respondent audited petitioners’ form sec_1040 u s individual_income_tax_return for the years to respondent determined petitioners were not operating the farm for profit consequently they issued a notice_of_deficiency denying the related deductions and determining a deficiency for each of those years respondent also imposed accuracy-related_penalties associated with the resulting deficiencies the issues for decision are whether petitioners engaged in their cutting horse activity from to for profit within the meaning of sec_183 we hold that they did not and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and we hold that they are not findings_of_fact i petitioners petitioners resided in texas when they filed the petition bettina jary-mathis grew up in south texas and spent much of her youth assisting her uncle on a cattle ranch as a teenager she developed a passion for cutting horses cutting is an equestrian event in which judges score a horse and rider on their ability to isolate a cow or calf from a herd when mrs jary-mathis unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure was in high school her father who was an architect designed a house on a cutting horse farm for one of his clients while her father worked on the house mrs jary-mathis hovered around the barn and learned all she could about cutting horses in mrs jary-mathis married travis mathis mr mathis comes from a wealthy family--his grandfather co-founded brown root a lucrative engineering and construction company petitioners earn millions of dollars in investment_income every year ii la brisa farm in petitioners purchased property in florence texas and started la brisa farm to train cutting horses from until mrs jary-mathis managed the farm primarily as a training operation she bred her mares to high- quality stallions to produce horses capable of competing in the premier cutting events she employed accomplished onsite trainers to develop her young horses’ talent but the prize money she earned did not cover the expenses she incurred she also found retaining qualified trainers difficult because the best trainers wanted to demonstrate their skills on horses from many different farms after sustaining losses in each of the first five years and losing her onsite trainers mrs jary-mathis decided to shift the farm’s focus to breeding rather than training she created a written business plan which stated the operation’s new objective breeding cutting horses with proven and desirable bloodlines for which customers will be willing to pay a premium a young cutting horse’s value depends largely on its bloodlines purchasers evaluate a young horse’s potential on the success of its parents horses born to parents that have won significant cutting competitions or have produced other winners sell for more than those with less accomplished parents to build la brisa farm’s reputation mrs jary-mathis sought to develop a premier band of broodmares she purchased broodmares with strong bloodlines and kept only those that produced successful foals she often sold young horses to top-level trainers cheaply because she knew those trainers could win competitions with them those horses’ success would increase the value of future foals by the end of la brisa farm possessed an exceptional broodmare collection iii mrs jary-mathis’ role on the farm petitioners hired an onsite breeding manager to perform day-to-day activities but mrs jary-mathis oversaw all aspects of the farm’s operations and made all important decisions she typically worked hours per week on farm activities she spent most of that time researching performance records and identifying stallions to breed with her mares her work volume increased to hours per week during the premier cutting competitions during cutting events she and her daughter maria showed la brisa farm’s horses mrs jary-mathis frequently attended cutting horse seminars and attended one on ranching for profit she continually consulted with cutting horse trainers and other owners to improve her breeding operation mrs jary-mathis also chose the farm’s marketing methods she periodically advertised in print and online publications but the farm did not have a web site she identified buyers for her horses primarily by talking with owners and trainers at cutting events although mrs jary-mathis generally visited la brisa farm no more than once a week she regularly interacted with her horses mrs jary-mathis often kept young foals on her personal farm until they were weaned so she could watch them play and monitor their growth iv financial reporting petitioners hired deborah gorman to keep the farm’s books and track their personal finances she used a computer_program to generate financial reports which mrs jary-mathis reviewed at least monthly the financial statements included petitioners’ personal items but the farm items were clearly identifiable petitioners provided complete and accurate financial reports to a certified_public_accountant who prepared their annual returns petitioners have used the same accounting firm throughout the farm’s history and the same individual has prepared their returns for each year since v la brisa farm financial performance la brisa farm has never earned a profit from to petitioners reported cumulative losses on their schedules f profit or loss from farming of dollar_figure petitioners’ largest losses occurred in the three years at issue here since petitioners’ schedule f losses have decreased substantially as a result of lower reported expenses petitioners’ reported farming income has not increased petitioners reported the following schedule f net losses for the years at issue and beyond year loss dollar_figure big_number big_number big_number big_number big_number on date la brisa farm owned cutting horses which petitioners’ appraiser valued at dollar_figure petitioners have never sold a horse for more than dollar_figure and typically received much less i burden_of_proof opinion the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 however we decide the sec_183 issue on the preponderance_of_the_evidence and therefore the burden_of_proof is not relevant see 124_tc_95 ii sec_183 for-profit requirement sec_183 limits the sec_162 trade_or_business expense deductions a taxpayer may claim for expenses attributable to an activity_not_engaged_in_for_profit taxpayers may not deduct such expenses to the extent they exceed income generated by the activity less deductions attributable to the activity allowable without regard to whether the taxpayer engaged in the activity for profit sec_183 taxpayers engage in an activity for profit when they entertain an actual and honest profit objective in engaging in the activity 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 income_tax regs evidence from years after the years in issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in earlier years e g foster v commissioner tcmemo_2012_207 bronson v commissioner tcmemo_2012_17 sec_1_183-2 income_tax regs provides a list of factors to consider in evaluating a taxpayer’s profit objective the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir after careful consideration of these factors we find that petitioners did not engage in their cutting horse activity with a profit_motive we present our analysis below a manner in which the taxpayer carries on the activity the fact that the taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit_motive sec_1_183-2 income_tax regs characteristics of a businesslike operation include the preparation of a business plan and in the case of horse breeding and sales a consistent and concentrated advertising program bronson v commissioner tcmemo_2012_17 the regulations further provide that a taxpayer’s change in operating methods or adoption of new techniques to improve profitability may indicate an overall profit_motive sec_1_183-2 income_tax regs petitioners maintained complete and accurate books for their cutting horse activity their bookkeeper prepared financial reports and mrs jary-mathis reviewed them monthly the reports provided mrs jary-mathis an accurate account of the farm’s financial performance petitioners did not create a business plan when they started la brisa farm in but they did when the farm’s focus shifted to breeding in the business plan indicates that petitioners planned to promote their horses so effectively that customers will be willing to pay a premium petitioners have maintained a consistent advertising program the farm frequently displays its horses at shows and has advertised in print publications and online mrs jary- mathis also marketed her horses by talking with industry insiders petitioners argue that the farm’s shift in focus from training to breeding represents a change in operating method that indicates a profit_motive we find that petitioners changed their focus not to improve profitability but because they could not keep top-level trainers the best cutting horse trainers want to demonstrate their skills by training and riding horses from a variety of farms because they could not keep good trainers at la brisa farm petitioners decided to focus on breeding instead on balance this factor favors petitioners they maintained complete and accurate records created a business plan marketed their horses and generally ran the farm in a professional manner b the expertise of the taxpayer or her advisers the taxpayer’s expertise research and extensive study of an activity as well as his or her consultation with experts may indicate a profit_motive see sec_1_183-2 income_tax regs mrs jary-mathis grew up around ranching and learned about cutting horses when she was in high school when she began her own cutting horse operation she had help from experienced trainers since she started la brisa farm mrs jary-mathis has frequently discussed training and breeding strategies with prominent figures in the cutting horse industry she continually performs online research to identify the best horses in the country and she has attended seminars to learn more about the cutting horse business mrs jary-mathis has developed expertise in breeding quality cutting horses but she lacks business expertise mrs jary-mathis attended a seminar on ranching for profit but that does not make her an expert moreover she attended the seminar long after she started the activity petitioners’ failure at the outset to consult experts on the financial aspects of running a cutting horse farm indicates that they lacked a profit_motive see 809_f2d_355 7th cir aff’g tcmemo_1985_523 smith v commissioner tcmemo_1997_503 aff’d without published opinion 182_f3d_927 9th cir c the time and effort expended by the taxpayer in carrying on the activity the taxpayer’s devotion of much of his or her personal time and effort to carrying on an activity may indicate a profit_motive particularly if the activity does not involve substantial personal or recreational aspects sec_1 b income_tax regs mrs jary-mathis devotes considerable time and effort to la brisa farm she typically spend sec_40 hours a week on the cutting horse activity and hours a week during the top cutting events although mrs jary-mathis works hard her work involves substantial personal and recreational aspects she works with cutting horses which have been her passion since she was young she spends time with her daughter at horse shows and she derives a sense of personal pride from owning high-quality cutting horses on balance this factor weighs in petitioners’ favor but the personal and recreational aspects of the activity limit its effect on our overall analysis d the expectation that assets used in the activity may appreciate in value an expectation that assets used in the activity will appreciate in value may indicate a profit_motive even if the taxpayer derives no profit from current operations sec_1_183-2 income_tax regs however we may infer a profit objective from such expected appreciation only when the appreciation exceeds operating_expenses and would be sufficient to recoup the accumulated losses of prior years foster v commissioner tcmemo_2012_207 see golanty v commissioner t c pincite mrs jary-mathis testified that she expects her horses to appreciate in value as her broodmares produce successful foals however petitioners have failed to present evidence that the appreciation will recoup the accumulated losses petitioners have reported over dollar_figure million in losses and the highest price they have ever received for a horse is dollar_figure petitioners’ expert appraised la brisa farm’s entire horse inventory at dollar_figure as of date any appreciation on petitioners’ horses only minimally offsets the very large losses petitioners have sustained since beginning their cutting horse activity petitioners also provided some evidence that the la brisa farm property has increased in value but this does not indicate that they had a profit_motive for their cutting horse activity petitioners did not purchase the property for investment they purchased it to breed and train cutting horses we must evaluate any profit_motive petitioners had in operating the farm separately from any profit_motive they had in purchasing the land see sec_1_183-1 income_tax regs providing that the farming and holding of land will ordinarily be considered a single activity only when the taxpayer engages in the farming activity to offset the carrying costs of the land although the land’s appreciation would be relevant to petitioners’ motive in holding the land it is not relevant to their motive in operating the cutting horse farm even if the land’s appreciation were relevant to petitioners’ profit_motive in operating the cutting horse farm they have not presented sufficient evidence that the appreciation offsets the farm’s substantial losses the evidence in the record concerning appreciation in the farm’s assets fails to persuade us that future profits motivated petitioners to continue the cutting horse activity e the success of the taxpayer in other similar activities sec_1_183-2 income_tax regs provides the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable none of petitioners’ past activities provides evidence of a profit_motive here f taxpayer’s history of income or losses a history of continued losses with respect to an activity may indicate that the taxpayer lacked a profit_motive see sec_1_183-2 income_tax regs although a series of losses during the initial or startup stage of an activity may not necessarily indicate a lack of profit_motive a record of large losses over many years is persuasive evidence that the taxpayer did not have such a motive golanty v commissioner t c pincite foster v commissioner tcmemo_2012_207 petitioners realized no profits from la brisa farm in years petitioners claim that they engaged in two separate activities during that period training from to and breeding from to present they argue that the breeding operation remained in its startup phase during the years at issue so the losses during those years do not indicate the absence of a profit_motive we find that the change was not significant enough to constitute the start of a new activity petitioners have bred and trained horses on their farm throughout the entire period they focused more on breeding after and moved the training operation offsite but these changes do not amount to a change in activity accordingly we decline to reset the clock as of simply because petitioners shifted their focus the startup_period for petitioners’ cutting horse activity passed before respondent conducted his audit and the history of losses strongly indicates petitioners lacked a profit_motive petitioners reported smaller schedule f losses for the years following those respondent audited they cite the diminishing losses as a sign that the farm is nearing profitability however the smaller net losses did not result from increased sales only from lower reported expenses petitioners reported lower expenses only after they received notice of the audit which indicates that the audit not a desire to earn profits may have triggered the reductions accordingly we give little weight to the decline in expenses petitioners reported in determining whether they had a profit_motive the current and expected losses of an activity should not be of such a magnitude that an overall profit going forward would not be possible 45_tc_261 aff’d 379_f2d_252 2d cir petitioners have accumulated over dollar_figure million in losses from their cutting horse activity it is unrealistic to expect that petitioners would not continue to accumulate significant losses they have presented no convincing evidence that future profits could possibly offset these losses accordingly this factor weighs heavily against finding a profit_motive g amount of occasional profits the amount of profits in relation to the amount of losses_incurred may provide evidence of the taxpayer’s intent sec_1_183-2 income_tax regs petitioners have never earned a profit from the cutting horse activity yet they continue to operate the farm this indicates that they are running the farm for personal rather than business reasons h taxpayer’s financial status substantial income from sources other than the activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs a taxpayer with substantial income unrelated to the activity can more readily afford a hobby foster v commissioner tcmemo_2012_207 this is particularly true if the losses from the activity might generate substantial tax benefits golanty v commissioner t c pincite petitioners’ substantial investment_income has allowed them to continue the cutting horse operation despite consecutive years of substantial losses petitioners’ cutting horse activity also generated tax savings in the form of net losses that offset petitioners’ investment_income this factor weighs against finding a profit objective i elements of personal pleasure or recreation the presence of personal motives and recreational elements in carrying on an activity may indicate that the activity is not engaged in for profit sec_1 b income_tax regs mrs jary-mathis enjoys working with horses and derives substantial personal satisfaction from her cutting horse operation she enjoys watching the young horses and often brings them to her personal farm to watch them grow however running a large-scale breeding operation takes many hours of hard work and mrs jary-mathis has sacrificed family and personal time to promote her horses this factor weighs slightly against a profit_motive j conclusion after weighing all the facts and circumstances in light of the relevant factors we conclude that petitioners did not engage in their cutting horse activity with the requisite profit objective mrs jary-mathis is determined to be a successful horsewoman she wants to build a reputation as a producer of top-level cutting horses however she has pursued this goal independently of any desire to earn profits she has continued training and breeding cutting horses for years without ever approaching profitability yet she has never seriously considered discontinuing operations accordingly we sustain respondent’s determination that petitioners did not engage in the cutting horse activity for profit iii accuracy-related_penalties respondent determined that petitioners were liable for an accuracy-related_penalty pursuant to sec_6662 for each of the tax years at issue sec_6662 and b and imposes a penalty of on any underpayment attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of dollar_figure or of the income_tax required to be shown on the return for the taxable_year sec_6662 the commissioner bears the burden of production with respect to this penalty sec_7491 the commissioner satisfies the burden by presenting sufficient evidence supporting the relevant penalty 116_tc_438 respondent determined that petitioners underpaid their income_tax by dollar_figure dollar_figure and dollar_figure for the years and respectively these amounts exceed the substantial_understatement threshold for each year in question thus respondent has carried his burden of demonstrating that petitioners substantially understated their income_tax pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith a taxpayer’s failure to comply with sec_183 does not preclude a reasonable_cause and good_faith defense see eg rodriguez v commissioner tcmemo_2013_ at whether a taxpayer has acted with reasonable_cause and in good_faith depends on the facts and circumstances of the case relevant factors include the taxpayer’s efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs petitioners hired a certified_public_accountant to prepare their returns because the return preparer had signed all of their returns since she knew the farm’s financial history petitioners submitted complete and accurate books_and_records to their accountant and relied on her to properly prepare their returns although we find that petitioners lacked a profit_motive we acknowledge that they operated the farm in a professional manner and took their activity seriously we are persuaded that petitioners had reasonable_cause and acted in good_faith accordingly we find they are not liable for accuracy-related_penalties to reflect the foregoing decisions will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties under sec_6662
